       Case 2:19-cv-05636-JJT Document 48 Filed 08/24/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Imran Haroon Ansari,                              No. CV-19-05636-PHX-JJT (MHB)
10                  Petitioner,                        ORDER
11   v.
12   Albert Carter, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (“R&R”) (Doc. 47) submitted by
16   United States Magistrate Judge Michelle H. Burns, recommending the Court deny the
17   emergency Petition for Writ of Habeas Corpus pursuant to 18 U.S.C. § 2241 and
18   Mandamus Declaratory and Injunctive Relief. (Doc. 1.) Petitioner timely (after grant of
19   extension) filed Objections (Doc. 46), to which Respondents filed a Response. (Doc 47.)
20   For the reasons set forth in Respondents’ Response, the Court will overrule the Objections,
21   adopt the R&R in whole and deny the Petition.
22          In Ground Three of his Petition, Petitioner claimed unlawful detention. Judge Burns
23   correctly found that claim was mooted by Petitioner’s own statement in his Reply to
24   Respondents’ Notice of Suggestion of Mootness that he was “not challenging the legality
25   of Petitioner’s detention,” (Doc. 33 at 7) which finding Petitioner did not challenge in his
26   Objections to the R&R.
27          In Ground One of the Petition, Petitioner argued that the Immigration and
28   Nationality Act (INA) precludes Respondents from removing him because he is likely to
       Case 2:19-cv-05636-JJT Document 48 Filed 08/24/20 Page 2 of 2



 1   face persecution and torture if removed. And in Ground Two, he argues that the Fifth
 2   Amendment’s Due Process Clause requires reopening of his removal proceedings to
 3   evaluate his eligibility for withholding of removal or asylum on the basis of changed
 4   country conditions. But both of these claims are “challenges to the procedure and substance
 5   of an agency determination that is inextricably linked to the order of removal.” Martinez v.
 6   Napolitano, 704 F.3d 620, 623 (9th Cir. 2012). As Judge Burns noted, such challenges can
 7   only be brought through a petition for review to the appellate court. Id. at 622. This Court
 8   is without jurisdiction to address either ground as set forth in Claims One and Two.
 9            Petitioner has asserted throughout the stages of this matter that, first Respondents,
10   and then Judge Burns, failed to properly understand the gravamen of his claims. Upon
11   review, this Court notes that is likely due to the lack of consistency of Petitioner’s positions
12   as set forth in successive filings. Indeed, the Court finds aspects of Petitioner’s argument
13   to be a moving target, which, once determined to be foreclosed by a provision of law,
14   Petitioner has sought to “clarify” by untimely adding new issues. Emblematic of this is the
15   “state created danger” assertion, which Petitioner did not plead in his Petition—and
16   therefore did not give Respondents fair opportunity to consider before responding—and
17   did not appear until he filed his Reply to Respondent’s Suggestion of Mootness. (Doc. 33
18   at 9-10.) That is too late, and Judge Burns properly concluded Petitioner had not pled the
19   claim.
20            IT IS ORDERED overruling Petitioner’s Objections (Doc. 46).
21            IT IS FURTHER ORDERED adopting in whole the R&R submitted by Judge Burns
22   in this matter (Doc. 41).
23            IT IS FURTHER ORDERED denying the Petition (Doc. 1). The Clerk of Court
24   shall terminate this matter.
25            Dated this 24th day of August, 2020.
26
27                                           Honorable John J. Tuchi
                                             United States District Judge
28


                                                  -2-
